(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista ,1a moción de desestimación radicada por el apelado, así como la certificación expedida por el secretario de la Corte de Dis-trito de Humacao, y apareciendo de dichos documentos que desde el día 23 de junio de 1939 en que el apelante radicó su escrito de ape-lación contra una resolución de la Corte de Distrito de Humacao aprobando un memorándum de costas presentado por el demandado apelado, hasta la fecha, el demandante no ha hecho gestión alguna tendiente a perfeccionar su apelación, se accede a lo solicitado y se desestima el recurso.
El Juez Presidente Sr. Del Toro ao intervino.